Exhibit 27 ASTEC INDUSTRIES, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AMENDMENT AND RESTATEMENT EFFECTIVE JANUARY 1, 2009 Effective January 1, 1995, Astec Industries, Inc. established this Supplemental Deferred Compensation Plan (the “Plan”) to enhance for certain highly compensated Executive Officers the retirement benefit provided by Astec Industries, Inc.Effective as of January 1, 2009, Astec Industries, Inc. hereby amends and restates the Plan in its entirety, primarily to add certain provisions required to be included in the Plan pursuant to Internal Revenue Code Section 409A.As permitted under guidance issued under Code Section 409A, the Plan does not contain provisions retroactive to the effective date of Section 409A (January 1, 2005), but the Plan has complied with Section 409A and guidance thereunder since the effective date of such legislation. ARTICLE I - DEFINITIONS As used herein, the following terms shall have the following meanings unless a different meaning is plainly required by the context: 1.1 ACCOUNT:The bookkeeping account maintained by the Administrator for each Participant under the Plan, which reflects the credits to the Participant’s Account under Section 3.1 and the deemed Investment Results thereon.For a Participant who received credits under this Plan prior to January 1, 2005, the Account includes both a Pre-2005 Company Contribution Account (which is exempt from Section 409A) and a Post-2004 Company Contribution Account (which is subject to Section 409A). 1.2 ADMINISTRATOR:The Committee designated by the Board to administer the Basic Plan. 1.3 BASIC PLAN:The Astec Industries, Inc. 401(k) Retirement Plan, as it may be amended from time to time. 1.4 BENEFICIARY:The party or parties entitled to receive a Participant’s Benefit in the event of the Participant’s death. 1.5BENEFIT:The Benefit payable to the Participant pursuant to Article 3. 1.6BOARD:The Board of Directors of Astec Industries, Inc. 1.7CODE:The Internal Revenue Code of 1986, as amended. 1.8COMPANY:Astec Industries, Inc. 1 1.9 COMPENSATION:The total base salary and annual bonuses paid by Astec Industries, Inc. to the Participant during the applicable calendar year, including salary reduction pre-tax contributions made pursuant to a Code Section 401(k) plan.Compensation shall be determined by excluding reimbursements or other expense allowances, fringe benefits (cash and non-cash), moving expenses, and welfare benefits (and for this purpose, workers’ compensation payments of any type and severance pay of any type shall be considered “welfare benefits,” but sick pay, short term disability and vacation pay are not considered “welfare benefits”).In addition, Compensation shall be determined by excluding the following types of remuneration: (1) Employer contributions to a plan of deferred compensation which are not includible in the employee’s gross income for the taxable year in which contributed, or employer contributions under a simplified employee pension plan, or any distributions from a plan of deferred compensation; (2) Amounts realized from the exercise of a stock option, or when restricted stock (or property) held by the employee either becomes freely transferable or is no longer subject to a substantial risk of forfeiture; and (3) Amounts realized from the sale, exchange or other disposition of stock acquired under a qualified stock option. 1.10 INVESTMENT RESULTS:The deemed return on the investment of the contributions on behalf of each Participant during each calendar year under this Plan.The investment options that are available for selection by Participants under this Plan from time to time generally shall be the same as the investment options made available to participants under the Basic Plan, provided, however, and notwithstanding the foregoing, that (a) a Participant may make separate and different investment elections under this Plan and the Basic Plan; (b) there shall be no self-directed brokerage option under this Plan; (c) there shall be no restriction under this Plan on the percentage of a Participant’s Account under this Plan that may be deemed to be invested in common stock of the Company; (d) the Administrator may restrict investment elections with respect to deemed investment in common stock of the Company to the extent necessary to comply with federal and state securities law; and (e) the Administrator may make such other changes to the investment options offered under this Plan from time to time as the Administrator deems necessary or appropriate in its discretion. 1.11 PARTICIPANT:Those executive officers of Astec Industries, Inc. determined by the Board to be eligible and designated by the Board as participants from time to time. 1.12 PRE-2005 COMPANY CONTRIBUTION ACCOUNT: If applicable, Pre-2005 Company Contribution Account means the value of the Participant’s Account on December 31, 2004, together with the Investment Results with respect to such Account thereafter. 2 1.13 POST-2004 COMPANY CONTRIBUTION ACCOUNT:The value of the Participant’s Account, minus the value of the Participant’s Pre-2005 Company Contribution Account.This generally means the Participant’s employer credits after December 31, 2004 and Investment Results thereto.The Post-2004 Company Contribution Account Account shall be subject to Code Section 409A and applicable guidance thereunder. 1.14 SEPARATION FROM SERVICE:Separation from Service means separation from service as determined under Code Section 409A and applicable guidance thereunder. 1.15 SPECIFIED EMPLOYEE:Specified Employee shall have the meaning assigned to such term in Code Section 409A(2)(b)(i) and regulations thereunder.The Company’s Specified Employees shall be determined in accordance with rules adopted by the Administrator, which shall be applied consistently with respect to all nonqualified deferred compensation arrangements of the Company. The following terms shall have the same meanings as contained in the Basic Plan unless a different meaning is plainly required by the context:Plan Year, Spouse, and Years of Service. ARTICLE 2 - PARTICIPATION Participation in the Supplemental Executive Retirement Plan shall be limited to those key executive officers responsible for the ultimate efficient and profitable operation of the Company, who have been selected by the Board of Directors.Appendix A to the Plan lists the effective date participation commenced (and, if applicable, the date participation ceased) for each Participant. Unless otherwise specified on Appendix A, each eligible employee will participate as of January 1 of the year he is first designated a participant by the Board.Participation in the Plan shall cease on the date the Participant terminates employment with the Company and all of its affiliates. ARTICLE 3 - RETIREMENT BENEFITS 3.1 CREDITS TO ACCOUNT:Each Account will be credited with the Employer contributions and adjusted for Investment Results.The amount of the Employer contribution will be determined at the date an Employee becomes a Participant in this Plan, subject to increase or decrease at a later date in the sole discretion of the Board of Directors.Unless specified otherwise by the Board, the initial contribution rate for the Participants designated in Article II is 10% of Compensation. 3 3.2VESTING:A Participant shall always be 100% vested in his or her Account. 3.3 PAYMENT OF BENEFITS:Payment of the deemed amount accumulated in a Participant’s Account shall be made or shall commence on a date determined by the Administrator during the 90 day period following the Participant’s Separation from Service; provided, however, that, if at any time the payment of benefits under the Plan with respect to a Specified Employee would be restricted by Code Section 409A(a)(2)(i), such payment shall be made on the six month anniversary of the Participant’s Separation from Service, except in the event of death. The default form of payment shall be a single lump sum.However, a Participant may elect payment in the form of annual installments, to be paid over a period elected by the Participant, but not to exceed 10 years.In the event payment is made in installments, the Participant’s Account shall continue to be adjusted for earnings as provided in Section 4.02, and the amount of the payment to be made in a given year shall be equal to (i) times (ii), where (i) equals the value of the Participant’s Account as of the most recent valuation date, and (ii) equals a fraction, the numerator of which is one, and the denominator of which is the number of installments to be paid under the Participant’s election (including the current installment). Within thirty (30) days of the date a Participant becomes eligible to participate in the Plan, the Participant may elect payment in installments.Thereafter, a Participant may elect payment in installments or may change his or her election from installments to lump sum, only as follows: (i)such subsequent election is made no later than twelve (12) months preceding the earlier of the date the Participant Separates from Service; and (ii)such subsequent election with respect to the Member’s Section 409A Account must defer the commencement of distribution of the Section 409A Account for a period of five (5) years from the date such payment would have otherwise commenced. All distributions shall be made in the form of cash. 3.4 DISTRIBUTION IN THE EVENT OF DEATH:If a Participant dies before beginning to receive his Account, his Account shall be distributed to his Beneficiary in a single lump sum as soon as practicable following the Participant’s death.If the Participant elects installment payments and dies before receiving all of such payments, the Participant’s Beneficiary shall, as soon as practicable following the Participant’s death, receive the balance of the Participant’s Account, valued as of the most recent date the Account was valued preceding the distribution to the Beneficiary. 4 3.5ACCELERATION PERMITTED ONLY IN SPECIFIED CIRCUMSTANCES: The timing of a distribution of a Participant’s Post-2004 Company Contribution Account may not be accelerated, except in the event of a permissible acceleration of distribution under Treasury Regulation Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of interest), (j)(4)(vi) (payment of employment taxes), (j)(4)(vii) (payment upon income inclusion under Section 409A), (j)(4)(ix) (plan terminations and liquidation), (j)(4)(xi) (payment of state, local or foreign taxes), (j)(4)(xiii) (certain offsets) and (i)(4)(xiv) (bona fide disputes). ARTICLE 4 - AMENDMENT AND TERMINATION 4.1 AMENDMENT:The Company may amend any or all of the provisions of this Plan at any time without the consent of any Participant or Beneficiary; provided, however, that no such amendment shall deprive any Participant or Beneficiary of any Benefit which had accrued prior to the effective date of such amendment. 4.2 TERMINATION:The Company may terminate the Plan at any time and shall cease paying Benefits hereunder immediately upon the effective date of such termination.Within 90 days following such effective date, the Company shall pay to each Participant or Beneficiary an amount equal to the value of the Participant’s Pre-2005 Company Contribution Account as of the most recent date the Participant’s Account was valued preceding the distribution to the Participant.With respect to each Participant’s post-2004 Company Contribution Account, the termination of the Plan must comply with the requirements of Treasury Regulation Section 1.409A-3(j)(4). ARTICLE 5 -
